[J-68A&B-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

JERMONT COX,                  :                  No. 102 EM 2018
                              :
                 Petitioner   :                  Application for Extraordinary Relief
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
                 Respondent   :
                              :
KEVIN MARINELLI,              :                  No. 103 EM 2018
                              :
                 Petitioner   :                  Application for Extraordinary Relief
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
                 Respondent   :



                                           ORDER



PER CURIAM


       AND NOW, this 26th day of September, 2019, upon consideration of the

“Applications for Extraordinary Relief Under King’s Bench Jurisdiction” and the associated

briefing and oral presentations, the Court declines to exercise its extraordinary King’s

Bench jurisdiction, and the applications are DENIED on this basis.

       Discrete review of properly presented claims will proceed in the individual cases,

subject to the jurisdictional limits of the post-conviction courts.